The opinion of the court was delivered, March 1st 1869, by
Read, J.
The defendant claimed title to the premises under a deed dated January 6th 1847, and recorded the next day, from B. Lee to Margaret Yocum, the mother of the plaintiff, and a conveyance of the same by Margaret Yocum to Samuel Butcher, the defendant, dated January 3d 1848, and recorded the 11th February 1848.
On the part of the plaintiff it clearly appeared that these premises were the property of James Yocum, the husband of the said Margaret Yocum, and that he died on 9th September 1846, leaving a widow and a child, the present plaintiff, a boy a few years old. The first three exceptions, which are the subject of the first three specifications, were to matters showing the nature of the title of the decedent Yocum, and were clearly evidence in the cause. The 4th specification of error raises the real question in the case; it is that the court erred in refusing to charge as requested in defendant’s 3d point, and in telling the jury “ that if they should find from the evidence that Joseph Huston was the grandfather of Edmund G. Yocum, the plaintiff, and that before Butcher bought the property he was distinctly informed by Huston that no title could be made for the property, except through the Orphans’ Court, because James Yocum, owned the property at his death and had died intestate, leaving two children, of whom the plaintiff was one, such notice was not to be regarded as coming from a stranger and is sufficient to have put Butcher on inquiry as to the title of any one else offering to sell it.” The verdict of the jury found the facts required by the charge of the court, and the evidence was clear, distinct and positive on the question of notice. The only point open is whether the court were right in saying that notice by the grandfather was not to be regarded as coming from a stranger.
In 1 Story’s Equity, by Judge Redfield, § 400 b, it is said: “ And this is not indispensable .to the validity of notice of an equitable interest, that it should come from the party or his agent, it is sufficient if it be derived aliunde ; provided it be of a character likely to gain credit.” This seems also to be the opinion of the learned *171American editors of White and Tudor’s Leading Cases in Equity, vol. 2, p. 158, “ and,” say they, “it can hardly be doubted that the same result will follow from the statement of any fact within the knowledge of the party who states it, which shows that the title purchased is subject to the legal or equitable claims of other persons. This course of reasoning seems amply sufficient to sustain the case of Ripple v. Ripple, 1 Rawle 386, where information of the existence of an equitable charge on land was held to be notice, although not proceeding from the parties directly interested, without a resort to the special ground on which it was decided.” The late case of Lloyd v. Banks, Law Rep. 3 Ch. Ap. 488, 37 L. J. R. N. S. 881, decided by Lord Cairns, clearly supports this doctrine. In this case (Ripple v. Ripple), the notice was given by an uncle of a female in a state of idiocy, “ and surely,” says Glibson, C. J., “ one so near in blood as an uncle might lawfully interpose for their protection.” In the present case the plaintiff was. an infant of tender years, his mother the person, to convey away his estate, his guardian standing by. Was not his grandfather not only a proper person to give notice to a purchaser, but bound as an honest man to do so ? In Seibert’s Appeal, 7 Harris 56, Judge Lewis says, “ In Pennsylvania the grandfather as well as the father is required by the Act of 13th June 1836, § 28, to rélieve and maintain his grandchildren when their necessities require it. This statute- is in accordance with the moral sense of mankind. Those who suppose that infant grandchildren do not, upon the death of their parents, take the place of the latter in the affections of their grandfather, are strangers to the most ordinary manifestations of the best feelings of the human heart; as the mementos of the departed child, they have peculiar claims to his regard; and their unprotected helplessness, produced by the common bereavement, in most cases rivets his affections to them closer than they ever clung to their parents.”
We cannot doubt that the grandfather in this case was a proper person to give notice to the defendant Butcher, of the title of his infant grandchild to the property he was about to purchase.
There is nothing in the 5th and 6th errors.
Judgment affirmed.